Citation Nr: 1610518	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  09-38 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for residuals of a left iliac crest osteotomy, to include as secondary to the Veteran's back disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.K., Associate Counsel




INTRODUCTION

The Veteran had active service from November 1994 to November 1998. 

These matters come before the Board of Veterans' Appeals (Board) from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran has a current disability of the left ankle.

2.  Sacroiliac joint involvement is a common progression of ankylosing spondylitis.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for a left ankle disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2015).

2.  The criteria for service connection for residuals of a left iliac crest osteotomy to include as secondary to the Veteran's back disability have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by letter.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records and private treatment records have been obtained.  

Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, and requested to schedule such on multiple occasions, but then later submitted statements withdrawing his requests for such a hearing in November 2015.  As such, the Veteran's hearing request is considered to have been withdrawn.

The Veteran was also provided with a VA examination with regard to his disabilities (the reports of which have been associated with the claims file), and the Board concludes that the totality of the medical evidence is adequate for rating purposes.  The Board notes that neither the Veteran, nor his representative has voiced specific disagreement with the examination reports.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

Entitlement to Service Connection for a Left Ankle Disability

The Veteran claimed entitlement to service connection for a left ankle disability in June 2007.  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002)); see also Caluza v. Brown, 7 Vet. App. 498 (1995); 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

With regard to a current left ankle disability, the competent and probative evidence of record does not document evidence of such.  At an April 2015 VA examination, although he diagnosed a right ankle sprain, the examiner did not find that the Veteran had any specific diagnosis or treatment for his left ankle, just suspected instability.  The Veteran's service treatment records (STRs) were further negative for any left ankle problems, and the Veteran had no reported left ankle problems after service until this claim in 2007.  

The Board takes note that the evidence does not demonstrate a left ankle disability at any point during the claim period, but the Board is also cognizant of the holding of the U.S. Court of Appeals for Veterans Claims (Court) in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  In Romanowsky, the Court held that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  In a footnote, the Court noted that a determination that a diagnosis is "sufficiently proximate to the filing of a claim so as to constitute evidence of a 'current diagnosis' is a factual finding to be made by the Board in the first instance."  However, in this case, there is no diagnosis of a left ankle disability at the filing of the Veteran's claim, or during the pendency of the appeal.  

The threshold question in any claim seeking service connection is whether the Veteran, in fact, has the disability for which service connection is sought.  The Board finds it significant that the Veteran has not presented evidence dated during the appeal period showing actual diagnosis related to the claimed disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the absence of proof of a current left ankle disability, service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44.  

The Board acknowledges the Veteran's statements that he experiences a left ankle disability, but finds that there is no evidence that the Veteran possesses the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as a medical diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board emphasizes that there exists a persuasive VA medical examination stating the Veteran does not have any left ankle disability that weighs against the Veteran's claim.  

In summary, as the preponderance of the evidence is against the claim, service connection for a left ankle disability is denied.  

Entitlement to Service Connection for Residuals of a Left Iliac Crest Osteotomy

In a 2007 claim the Veteran asserted that he was entitled to service connection for residuals from his left iliac crest osteotomy in 2004 while he was in the reserves.  

Applicable laws and regulations permit service connection for a disability resulting from disease or injury incurred in or aggravated coincident with active duty for training (ACDUTRA); however, the laws limit service connection to only disabilities resulting from injury during inactive duty for training (INACDUTRA).  See 38 U.S.C.A. § 101 (22), (23), (24); 38 C.F.R. § 3.6.  Here, while the Veteran's hip surgery occurred while he was in the reserves, there is no suggestion that the condition onset during, or was aggravated by, a period of active duty for training.  Additionally, there is no question that the Veteran began having hip pain more than a year after active service.  As such, direct service connection is not warranted.  

The Veteran is currently service connected for ankylosing spondylitis, medical research suggests that sacroiliac joint involvement is a common progression of ankylosing spondylitis.

The evidence is unclear as to the extent the Veteran has experienced residuals from the left iliac crest osteotomy.  The Veteran has been treated for his pain related to the left iliac disability since his surgery.  However, the post-surgery medical evidence does not appear to show significant residual pain from his left iliac surgery.  For example, in January 2005, Dr. Colosi wrote that the Veteran seemed to be doing very well and could return to his military duties.  The Veteran was running more than six miles without any significant difficulty with the recovery.  In August 2005, the Veteran reported right hip pain, but a physical examination found no evidence of hip restrictions.  During treatment at the Academy of Orthopedic Surgery in April 2006, the Veteran's private physician noted that his hip symptoms had resolved.  Furthermore, the Veteran was afforded a VA examination which included evaluation of his hips in January 2008.  At that time, the examiner acknowledged that the Veteran had previously undergone a left iliac crest surgery, but specifically found no residual deficits related to his operation.  He noted that the Veteran was asymptomatic for his condition.  In February 2009 the Veteran was playing basketball.  Nevertheless, it would appear that the Veteran has experienced some continuing iliac pain.

Given that sacroiliac joint involvement is a common progression of ankylosing spondylitis and the ongoing hip pain, the criteria for service connection has been met on a secondary basis, and the Veteran's claim is granted.


ORDER

Service connection for a left ankle disability is denied.

Service connection for residuals of a left iliac crest osteotomy, to include as secondary to a back disability, is granted.  

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


